DETAILED ACTION
Claims 1-7 are pending and examined.  
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority to 2018-213867, filed 14 November 2018 at the Japan Patent Office.
Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4. 	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending applications Claims 1-5 of copending Application No. 16/680944.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they disclose vehicle control system installed on a vehicle, the vehicle including a light switch for manually operating a lighting state of a lighting device installed on a body, the light switch including a light-off position in which the lighting device is always turned off, and an auto-light position to execute an auto-light process, the system comprising: a first controller configured to execute an automated or evacuated driving of the vehicle; and a second controller configured to control a lighting state of the lighting device based on a request from the first controller or operation information of the light switch, wherein the first controller is configured to transmit an auto-light request for executing the auto-light process to the second controller during execution of the automated or evacuated driving, wherein the second controller is configured to execute the auto-light process when the auto-light request is 
5. 	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending applications Claims 1-4 of copending Application No. 16/680954.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they disclose a vehicle control system installed on a vehicle, the vehicle including a windshield wiper switch for manually operating a wiping mode of windshield wiper installed on a body, the wiper switch including a wiper-on position for driving the windshield wiper and a wiper-off position for stopping the windshield wiper, the system comprising: a first controller configured to execute an automated or evacuated driving of the vehicle; and a second controller configured to control the wiping mode of the windshield wiper based on a request from the first controller or operation information of the wiper switch, wherein the first controller is configured to transmit, during execution of the automated or evacuated driving, an auto-wiper request to the second controller far executing an auto-wiper process for automatically switching the wiping mode of the windshield wiper according to an external environment, wherein the second controller is configured to execute the auto-wiper process when the auto-wiper request is received from the first controller in a state where the wiper switch is operated to the wiper-off position.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

 Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  

If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101.  Independent claim 1 is rejected under 35 USC §101 because the claimed invention is directed to a machine, which is a statutory category of invention (Step 1: Yes).   
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a vehicle controller comprising a first controller for performing an evacuation travelling and a second controller for controlling an operation state, the first controller transmitting a request to the second controller, the second controller performing a process after receiving the request from the first controller as recited in independent claim 1.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the controller”. That is, other than reciting “by the controller” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for 
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the perfoming an evacuation travelling, controlling an operation state, and performing the specific operation rejection process steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that control for evacuation travelling when the consciousness level of the driver is low is well known.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 
Dependent claims 2-7 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-7 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected because claims 1-7 fail to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
Claims 1, 3, 6, 8, 10, and 13 are rejected because “… wherein the first controller is configured to transmit a specific operation rejection request to the second controller for performing a specific operation rejection process for rejecting the control of the accessories based on the specific operation of the operation switch the control of the accessories based on the specific operation of the operation switch” lacks proper antecedent basis.  It is not clear whether  “the specific operation” refers to “specific operation rejection request” previously recited in the same limitation.  Appropriate correction is needed.
Dependent claims 2-7 are rejected on the basis of dependency on base claim 1.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the provisional rejection of double patenting, rejection(s) under 35 U.S.C. 101, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of Seki, US 20170235306 (A1) teaches a vehicle traveling control apparatus includes an abnormality determining unit and a seat belt controller. The abnormality determining unit determines presence of impaired consciousness of a driver on a condition that the vehicle traveling control apparatus performs, to an own vehicle, automatic driving on a basis of traveling environment information on a traveling environment in which the own vehicle travels and traveling information of the own vehicle. The seat belt controller causes a seat belt of a driver's seat of the own vehicle to be retracted, when the abnormality determining unit determines the presence of the impaired consciousness.
In regarding to independent claim 1, Seki taken either individually or in combination with other prior art of record fails to teach or render obvious vehicle control system installed on a vehicle, the vehicle including an operation switch for manually operating an operation state of accessories installed on a body, the system comprising: 

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YUEN WONG/Primary Examiner, Art Unit 3667